DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 12/21/2020 has been entered. Claims 1, 3-6, and 8-13 are pending. Claims 2 and 7 have been canceled. Amendments to the claims have overcome the 112(b) rejections as previously set forth in office action dated 08/21/2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reingruber et al., (EP3220444, cited on IDS dated 04/30/2019, see also US20190334134 for English language translation) hereinafter Reingruber, in view of Greve et al., (DE102010050826, see also Espacenet translation) hereinafter Greve, and Seo et al., (US20180175466) hereinafter Seo.
Regarding Claim 1, Reingruber discloses a battery arrangement (Reingruber [0003]). The Examiner notes that the phrase “for structurally integrating in a vehicle,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed battery arrangement product, it does not provide any additional patentable distinctiveness to the claim. As such, because Reingruber discloses the claimed battery product structurally and is not limited so as to be unsuitable for use in a vehicle, the claim limitations are met. Reingruber further discloses wherein the battery arrangement comprises at least one battery cell “4” (Reingruber [0027]), at least one supporting cooling plates: metal heat 
However, Reingruber is silent regarding the cooling plates being integrally produced from a metal material having a multiplicity of fluid channels.
In a similar field of endeavor as it pertains to a cooling structure suitable for use in a vehicle battery arrangement (Seo [0003]), Seo teaches a similar rectangular battery module comprising a frame having side plates “300” having a multiplicity of cooling channels “320” therethrough through which a coolant circulates (Seo [0028], see also Fig. 3) which are similar to the supporting cooling plate of Reingruber. Seo further teaches wherein the fluid channels “320” are formed in the side plates “300” (Seo [0029]), which is taken as integrally formed. Seo further teaches wherein this cooling structure can have improved cooling efficiency while in a reduced size (Seo [0016]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the metal cooling plates of Reingruber such that each metal cooling plate is integrally produced having a multiplicity of fluid channels as taught by Seo in order to improve cooling efficiency. 
Reingruber does not specify how each cooling plate is fastened to each respective battery holder using shear pins.
In the same field of endeavor as it pertains to a battery box assembly for a vehicle (Greve pg. 1 lines 10-14), Greve teaches an assembly using shear bolts (Greve pg. 2 lines 70-78) which is the same as shear pins, to affix the battery holder to the box. Greve teaches that this particular arrangement allows 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add plastic shear pins, such as the ones taught by Greve, to affix the battery holders to the cooling plate of Reingruber, in order to allow for a good attachment between the battery holder and the cooling plate, while also additionally allowing the shear pins to be torn off in case of a crash.
Regarding Claim 3, Reingruber discloses all of the claim limitations as set forth above. Reingruber is silent regarding the shear pins.
Greve further teaches the shear bolts (Greve pg. 2 lines 70-78) which is the same as shear pins, are particularly made of plastic (Greve pg. 9, line 354), to affix the battery holder to the box. 
Regarding Claim 4, Reingruber discloses all of the claim limitations as set forth above. Reingruber further discloses wherein the at least one battery “4” protrudes into holes (not shown) of the holder “7” to receive the cells “4” in a form fit (Reingruber [0027]), and is thus mounted on both lateral sides in a form fitting manner.
Regarding Claim 5, Reingruber discloses all of the claim limitations as set forth above. Reingruber further discloses wherein the holders “7” are in a form of plates (Reingruber Fig. 2, “7” is plate shaped) having holes (not shown) of the holder “7” to receive the cells “4” in a form fit (Reingruber [0027]), reading on a battery receptacle for accommodating the at least one battery cell “4”.
Regarding Claim 6
Regarding Claims 9-11, Reingruber discloses all of the claim limitations as set forth above. Reingruber does not explicitly disclose at least two side walls which close off the cooling plates with the at least one battery in between. 
Seo further teaches a similar rectangular battery module comprising a frame having side plates “300” having cooling channels “320” therethrough (Seo [0028], see also Fig. 3), and further a top plate “400” (Seo [0035]) and bottom wall “200” (Seo Fig. 3), each reading on side walls. Seo further teaches wherein at least one of the side walls is in a form of a heat dissipating member “200” (Seo [0028]), which is the same as a heat exchanger, having a multiplicity of cooling ribs (See e.g. Seo Fig. 8 for close up of “200” showing rib structure), reading on Claim 10. Furthermore, the addition of the side walls “400”, “200” closes off a multiplicity of cooling plates with batteries in between since it forms an enclosed box structure (Seo Fig. 3). Seo teaches that this enclosing structure, specifically with the addition of the heat dissipating member “200”, improves cooling efficiency, and still allows for a compact package (Seo [0044]).
It would have been obvious to one of ordinary skill in the art to add the top and bottom plates taught by Seo to the battery arrangement of Reingruber in order to further improve cooling efficiency of the battery pack, while maintaining a compact package. 

Regarding Claim 12, Reingruber discloses a battery arrangement (Reingruber [0003]) comprising at least one battery cell “4” (Reingruber [0027]), two supporting cooling plates: “11” (Reingruber [0028]) which is designed to cool the cells “4” (Reingruber [0028]), and a top plate face “31” (Reingruber [0035]), also reading on a cooling plate since it allows for the release of hot gas in the case of increased internal pressure (Reingruber [0035]), wherein the at least one battery “4” is held (Reingruber Fig. 2) between the supporting cooling plates (Reingruber Fig. 2) via battery holders “7” (Reingruber [0027]) on both sides. Reingruber further teaches a plurality of connecting rods “20” (Reingruber [0037], see also 
However, Reingruber is silent regarding the cooling plates being integrally produced from a metal material having a multiplicity of fluid channels.
In a similar field of endeavor as it pertains to a cooling structure suitable for use in a vehicle battery arrangement (Seo [0003]), Seo teaches a similar rectangular battery module comprising a frame having side plates “300” having a multiplicity of cooling channels “320” therethrough; through which a coolant circulates (Seo [0028], see also Fig. 3) which are similar to the supporting cooling plate of Reingruber. Seo further teaches wherein the fluid channels “320” are formed in the side plates “300” (Seo [0029]), which is taken as integrally formed. Seo further teaches wherein this cooling structure can have improved cooling efficiency while in a reduced size (Seo [0016]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the metal cooling plates of Reingruber such that each metal cooling plate is integrally produced having a multiplicity of fluid channels as taught by Seo in order to improve cooling efficiency. 
Reingruber does not specify how each cooling plate is fastened to each respective battery holder using shear pins.
In the same field of endeavor as it pertains to a battery box assembly for a vehicle (Greve pg. 1 lines 10-14), Greve teaches an assembly using shear bolts (Greve pg. 2 lines 70-78) which is the same as shear pins, to affix the battery holder to the box. Greve teaches that this particular arrangement allows the batteries to be firmly affixed to the casing during normal operation, but in the event of a crash or sudden change in acceleration, the shear bolts are torn (Greve pg. 9 lines 362-363). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add plastic shear pins, such as the ones taught by Greve, to affix the battery holders to the cooling 
Reingruber does not explicitly disclose an aircraft or spacecraft having the battery arrangement. However in a similar field of endeavor as it pertains to a cooling structure suitable for use in a vehicle battery arrangement (Seo [0003]), for example an aircraft (Seo [0023]), Seo teaches a similar rectangular battery module comprising a frame having side plates “300” having cooling channels “320” therethrough (Seo [0028], see also Fig. 3), which is similar to the cooling plate “11” of Reingruber (Reingruber [0028]). Seo further teaches a side wall in the form of a heat dissipating member “200” (Seo [0028]), which is the same as a heat exchanger. Seo teaches that this enclosing structure, specifically with the addition of the heat dissipating member “200”, improves cooling efficiency, and still allows for a compact package (Seo [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the battery of Reingruber in an aircraft, as taught by Seo, as the skilled artisan would have a reasonable expectation that the battery module would be able to provide power to any of the suitable motor vehicles, and furthermore provides additional cooling efficiency. 
Regarding Claim 13, Modified Reingruber discloses all of the claim limitations as set forth above. Reingruber is silent to side walls closing off the cooling plates. Seo further teaches wherein the battery structure further comprises a top plate “400” (Seo [0035]) and bottom wall, each reading on side walls. Furthermore, the addition of the side walls “400”, “200” closes off a multiplicity of cooling plates with batteries in between since it forms an enclosed box structure (Seo Fig. 3). Seo teaches that this enclosing structure, specifically with the addition of the heat dissipating member “200”, improves cooling efficiency, and still allows for a compact package (Seo [0044]).
It would have been obvious to one of ordinary skill in the art to add the top and bottom plates taught by Seo, which correspond to the claimed side plates, to the battery arrangement of Reingruber in . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reingruber et al., (EP3220444, cited on IDS dated 04/30/2019, see also US20190334134 for English language translation) hereinafter Reingruber, in view of Greve et al., (DE102010050826, see also Espacenet translation) hereinafter Greve, and Seo et al., (US20180175466) hereinafter Seo, as applied to claim 1 above, and further in view of Fujii et al., (JP2007234369A, see also Espacenet translation) hereinafter Fujii. 
Regarding Claim 8, Reingruber discloses all of the claim limitations as set forth above. Reingruber further discloses wherein the connecting rods “20” are screws (Reingruber [0037]). However, it does not explicitly disclose wherein the bolts contain a metal material. 
In a similar field of endeavor as it pertains to a battery assembly for a vehicle (Fujii [0002]), Fujii teaches a battery box using a rod shaped bolt “5” to fix and assemble the battery box (Fujii [0006], see also Fig. 3, rod shaped bolt “5”) that is synonymous to the connecting rod of Reingruber.  Fujii further teaches wherein the bolt is made of metal (Fujii [0021]) in view of improving the strength of the assembly (Fujii [0021]).
It would have been obvious to one of ordinary skill in the art to select an appropriate material for the bolt of Reingruber, such as metal as taught by Fujii, in order to ensure adequate strength to the battery assembly. 


Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/21/2020, with respect to the rejections of claims 1 and 12 under 35 USC 102 over Reingruber, and 35 USC 103 over Reingruber in view of Seo, respectively have been fully considered and are persuasive, because Reingruber is silent regarding the cooling plates being integrally formed of a made of a metal material having a multiplicity of fluid channels and is also silent to shear pins. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Reingruber in view of Seo and Greve. 
Applicant argues that Reingruber, Greve, Fujii, and Seo singly or taken together do not teach the new limitation, “integrally produced from a metal material having a multiplicity of fluid channels”. However, Reingruber in view of Seo teaches this limitation as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722